Indictment for seduction. From judgment upon verdict of guilty, defendant appealed to the Supreme Court.
The only assignment of error discussed in the brief filed for defendant upon his appeal to this Court is based upon his exception to the refusal of his motion that the action be dismissed, for that there was no evidence in support of the testimony of prosecutrix as to at least two of the elements of the crime for which he was convicted. C. S., 4339. Assignments of error based upon other exceptions appearing in the record are abandoned. Rule 28.
We find no error in the refusal of the court to dismiss the action upon the contention made by defendant. There was evidence in support of the testimony of the prosecutrix as to each of the elements of the crime. This evidence, together with the testimony of the prosecutrix, was properly submitted to the jury. It is sufficient to sustain the verdict, and the judgment is affirmed.
No error. *Page 847